Chief Justice BENDER,
dissenting.
{42 The majority holds that the officers' removal of a physically present, objecting co-tenant vitiates that tenant's objection to a search and renders a warrantless search reasonable. In so holding, the majority misinterprets the Supreme Court's holding in Georgia v. Randolph that, absent exigent cireumstances, "a physically present inhabitant's express refusal of consent to a police search is dispositive as to him, regardless of the consent of a fellow occupant." 547 U.S. 103, 122-23, 126 S.Ct. 1515, 164 L.Ed.2d 208 *1227(2006). The majority also conflates the exigent cireumstances exception with the consent exception to the constitutional requirement of a warrant. In my view, the trial court properly suppressed the evidence obtained in the warrantless search of Strimple's home. Hence, I respectfully dissent.
I.
€ 43 The majority misconstrues the holding of Randolph based on its reading of one line of dicta. In Randolph, the defendant and his wife were involved in a domestic dispute. Id. at 107, 126 S.Ct. 1515. Randolph's wife contacted the police, and when they arrived, she told them that her husband used drugs and that there were "items of drug evidence" in the home. Id. (internal quotation omitted). The police officer asked Randolph for permission to search the house, which he unequivocally refused. Id. The officer then turned to Randolph's wife for consent to search, which she readily gave. Id. She led the officers upstairs to a bedroom where the officer noticed a section of a drinking straw with a powdery residue that he suspected to be cocaine. Id. As a result of this evidence, the police obtained a warrant to search the home, leading to the discovery of additional evidence. Id.
1 44 Randolph moved to suppress the evidence as products of a warrantless search of his house that was unauthorized, despite his wife's consent, because he expressly refused consent. Id. The trial court denied the motion, ruling that Randolph's wife had common authority to consent to the search. Id. at 107-108, 126 S.Ct. 1515. The Court of Appeals of Georgia reversed and was affirmed by the Supreme Court of Georgia. Id. at 108, 126 S.Ct. 1515.
45 The U.S. Supreme Court upheld the ruling of the Supreme Court of Georgia. Id. at 123, 126 S.Ct. 1515. The Court held that "a warrantless search of a shared dwelling for evidence over the express refusal of consent by a physically present resident cannot be justified as reasonable as to him on the basis of consent given to the police by another resident." Id. at 120, 126 S.Ct. 1515. The Court acknowledged it was drawing a fine line in holding that "if a potential defendant with self-interest in objecting is in fact at the door and objects, the co-tenant's permission does not suffice for a reasonable search," whereas if a potential objector is nearby but not invited to take part in the threshold colloquy, a co-tenant's permission allows for a reasonable search. Id. at 121, 126 S.Ct. 1515. The Court justified this narrow line, finding practical value in a rule determining consent based on the presence or absence of an objecting co-tenant:
So long as there is no evidence that the police have removed the potentially objecting tenant from the entrance for the sake of avoiding a possible objection, there is practical value in the simple clarity of complementary rules, one recognizing the co-tenant's permission when there is no fellow occupant on hand, the other according dis-positive weight to the fellow occupant's contrary indication when he expresses it.
Id. at 121-22, 126 S.Ct. 1515.
146 The meaning of this sentence has been a significant point of contention in the progeny of cases succeeding Randolph, resulting in a split among the circuits. The Seventh and Eighth Circuits, in decisions where one or more judges dissented,1 ruled that this sentence means the police may remove an objecting co-tenant (and thus negate his objection and render the search reasonable), provided there exists some basis to remove the co-tenant aside from avoiding his objection.2 See Hudspeth, 518 F.3d 954, *1228Henderson, 536 F.3d 776. In contrast, the Ninth Cireuit construed this same sentence by holding that "[ilf the police cannot prevent a co-tenant from objecting to a search through arrest, surely they cannot arrest a co-tenant and then seek to ignore an objection he has already made." U.S. v. Murphy, 516 F.3d 1117, 1124-25 (9th Cir.2008).
147 I find the Ninth Circuit's impeccable logic and reasoning persuasive and in line with the letter and purpose of the Fourth Amendment, exceptions to which are "jealously and carefully drawn." Jones v. U.S., 357 U.S. 493, 499, 78 S.Ct. 1253, 2 L.Ed.2d 1514 (1958). There is no reason that Strim-ple's arrest should vitiate the objection he had already registered to the search. See Murphy, 516 F.3d at 1124. Randolph establishes the rule "that when one co-tenant objects and the other consents, a valid search may occur only with respect to the consenting tenant." Id. at 1125. No evidence seized after an objection may then be used against the objecting co-tenant. Id.
IL
1 48 The majority mistakenly conflates the consent exception with the exigent circumstances exception to the warrant requirement. The Randolph majority rejected the Randolph dissent's "red herring" that the rule in Randolph would compromise the capacity of the police to protect domestic violence victims. Randolph, 547 U.S. at 118-20, 126 S.Ct. 1515, see also id. at 127, 126 S.Ct. 1515 (Breyer, J., concurring). The Randolph majority emphasized that there was no question about the authority of the police to enter a dwelling to protect a resident from domestic violence. Id. at 118, 126 S.Ct. 1515, The Randolph majority distinguished the consent exception and the exigent cireumstances exception, holding that "[the undoubted right of the police to enter in order to protect a victim ... has nothing to do with the question in this case, whether a search with the consent of one co-tenant is good against another, standing at the door and expressly refusing consent." Id. at 118-19, 126 S.Ct. 1515.
¶49 Despite this distinction, the majority in this case relies on Randolph's clarification on this issue and holds that a warrantless search for weapons in Strimple's home can also be upheld based upon "exigent circumstances and a reasonable need to protect the safety of the domestic abuse victim and the children remaining in the house." Maj. op. at 1225, ¶ 28. In so doing, the majority conflates its analysis of the consent exception to the warrant requirement with the exigent cireumstances exception-a line of reasoning expressly rejected in Randolph. 547 U.S. at 118-19, 126 S.Ct. 1515.
50 In my view, the facts do not support the majority's proposition that exigent circumstances existed to justify the second search of Strimple's home. At the time of the second search, law enforcement had conducted a protective sweep of the residence, secured the children within it, and seized one firearm, the location of which Strimple had disclosed to law enforcement. Two of the children were removed and the others remained with their mother in the residence. Strimple had been arrested, taken to the police station, and was no longer an immediate threat. Strimple's wife then indicated to the police officers that there might have been "other weapons" in the residence, and requested that the police officers secure and remove those weapons because she was concerned about what Strimple might do when he returned.
¶51 The trial court found that at this point in time, there was "no longer an emergency cireumstance that excepted the police from the warrant requirement of the [Fourth] Amendment." The mere presence of firearms in a home with children does not create an exigent cireumstance-many citizens lawfully possess weapons in their homes with small children present. At this point in time law enforcement had no knowledge that one of these potential "other weapons" was an explosive device, which might have created an exigent cireumstance.3 See People v. *1229Winpigler, 8 P.3d 439, 444 (Colo.1999) ("The existence of probable cause and exigent circumstances must be determined by evaluating the facts available to the police at the time of the warrantless entry and search."). There was also no risk of the destruction of evidence because Strimple was secured in police custody.
152 In the absence of exigent circumstances and in light of Strimple's unequivocal objection to a search of his home, the police were without lawful authority to conduct a second search without first obtaining a warrant,4 and the trial court properly suppressed the evidence obtained in this illegal search. The majority opinion, in my view, rests upon one sentence of dicta from Randolph to con-tradiet Randolph's ultimate holding that a warrantless search of a shared dwelling over the express refusal of consent by a physically present resident cannot be justified as reasonable as to him on the basis of consent given to the police by another resident. Randolph, 547 U.S. at 120, 126 S.Ct. 1515. Hence, I respectfully dissent.

. In the Seventh Circuit, one judge dissented. U.S. v. Henderson, 536 F.3d 776 (7th Cir.2008). In the Eighth Circuit, the initial panel concluded that the co-tenant's consent did not overrule the defendant's objection to the search, rendering the warrantless search unreasonable. U.S. v. Hudspeth, 459 F.3d 922, 931 (8th Cir.2006). However, upon rehearing en banc, the court held, with three judges dissenting, that the Fourth Amendment was not violated by the search. U.S. v. Hudspeth, 518 F.3d 954, 961 (8th Cir.2008).


. This approach is particularly problematic in Colorado, where the law requires law enforcement to arrest immediately a person suspected of committing a crime of domestic violence. See § 18-6-803.6(1), C.R.S. (2011). Hence, there is a high probability that the objecting co-tenant will be removed in every domestic violence case.


. The majority quotes language from the trial court's order that the pipe bomb was a "dangerous" device that "would have been unreasonable to preserve" to support their contention that there existed exigent circumstances justifying the Maj. op. at 1224, ¶ 29. warrantless search. *1229However, this part of the trial court's order covered the denial of Strimple's motion to dismiss based on destruction of evidence due to law enforcement's detonation of the device at the scene, which deprived Strimple of the opportunity to test the device with an independent expert. The trial court specifically found that there was not an emergency situation at that point in time.


. I note that obtaining a warrant could likely have been easily accomplished with the testimony of Strimple's wife that there were additional weapons she feared would be used against her.